Hall, Judge.
He cannot be interrogated in that character, unless the court can be convinced by further argument, that the case of Welsh vs. Gurley, decided not long since.at Wilmington, is not law.
Haywood and Plummer, for the plaintiffs, forbore any such .-question ; but they asked him, whether he did not owe as heir' 0o his father or grandfather, and answered; and his counsel, *355MV. Brown, did not object to the question* — and he admitted á. bond due from his grandfather, and that he had assets from him, boí as heir, but as devisee,